Citation Nr: 1813683	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an extension of a temporary total rating post-September 1, 2012, based on the need for convalescence following low back surgery on May 9, 2012.

2.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a cervical spine disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1985 to June 2005.

This matter comes to the Board of Veterans' Appeal (Board) from March 2013, January 2014, June 2015, and September 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that additional evidence was received from the Veteran's representative after the issuance of the statements of the case.  However, the Board finds that a remand is not required for the issuance of a supplemental statement of the case (SSOC) because this evidence is not pertinent as to the issue being adjudicated below.  See 38 C.F.R. § 19.31 (2017).  

The claims of entitlement to increased ratings for right shoulder and cervical spine disabilities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Post-September 1, 2012, the most probative evidence of record shows that the Veteran's May 9, 2012, low back surgery did not continue to have severe post-operative residuals. 


CONCLUSION OF LAW

Post-September 1, 2012, the Veteran does not meet the criteria for extension of a temporary total convalescent rating based on the need for convalescence following low back surgery on May 9, 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Written notice provided in January 2013 and February 2013, prior to the March 2013 rating decision, along with the notice provided in October 2013, fulfills the duty to notify except for notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the lack of Dingess notice, the Board finds this error harmless because for the reasons explained below the claim is being denied.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO has obtained and associated with the claims files all identified and available medical records surrounding the Veteran's low back surgery and post-operative treatment.  Moreover, the Board finds that the February 2013 VA examination is adequate to adjudicate the claim because after taking a detailed history from the Veteran and conducting an examination the examiner provided sufficient details about the severity of his post-operative low back to allow the Board to ascertain if he met the criteria for an extension of temporary total benefits under 38 U.S.C.A. § 4.30.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The duty to assist has been met.


The Claim

The Veteran and his representative contend, in substance, that the claimant is entitled to an extension of his temporary total convalescent rating post-September 1, 2012, because, in substance, he still required physical therapy, his low back symptomatology continued to limit his activities, he had both a reduced ability to walk and bend, he had chronic low back pain, and he lost his job because of his low back symptomatology.  See, e.g., representative statements dated in March 2013 and April 2013.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made effective from the date of hospitalization and continues "for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge."  38 C.F.R. § 4.30(b).  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  Id.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, VA may only grant a claimant an extension of his temporary total disability rating for up to one year.  See 38 C.F.R. § 4.30(b).  Moreover, the record shows that the Veteran has already been granted a temporary total disability rating as a result of his May 9, 2012, low back surgery at all times from May 9, 2012, to September 1, 2012.  Therefore, the below analysis will focus on what the record shows, or does not show, regarding the Veteran's continued need for convalescence post-September 1, 2012.   

With the above criteria in mind, the post-September 1, 2012, treatment records document the Veteran's periodic complaints and treatment for low back pain with difficulty standing.  See, e.g., Louis H. Rappaport, M.D, treatment records dated in November 2012 and March 2013.  Specifically, in November 2012 it was noted that the Veteran ". . . still has quite a bit of endurance lower back pain.  He tried to swing a golf club and he could not do it.  When he sits for a long time with his back not supported it bothers him."  Similarly, in March 2013 it was noted that the Veteran had ". . . activity related [low back pain] but does ok when walking at a normal pace [and] can only stand for 15 min's at a time . . ." 

However, treatment records also show that the Veteran stopped wearing a low back brace in August 2012.  See Dr. Rappaport treatment record dated in August 2012.  They also show he stopped physical therapy and was exercising on his own since at least September 2012.  See Dr. Rappaport treatment record dated in September 2012.  In this regard, a September 2012 physical therapy treatment record reported that the Veteran was doing well and had made good progress toward his goals.  Moreover, as to the Veteran's low back pain and limited ability to stand and sit, in November 2012 Dr. Rappaport also opined that the claimant ". . . needs to really work on reconditioning his lumbar spine.  It sounds like he has more of a muscular endurance problem.  I don't think he has a structural problem at all.  I advised him to kind of work his back and core muscles at least three times a week."  Furthermore, the Veteran's low back X-rays dated in August 2012, November 2012, February 2013, and December 2013 were uniform in showing his fusion, cages, and/or screws were stable.  

The Veteran was also provided a VA examination in February 2013 and at that time he continued to report a problem with low back pain.  On examination the Veteran had localized tenderness/pain to palpation as well as guarding and/or muscle spasm but neither resulted in abnormal gait or spinal contour.  The pain free range of motion of the lumbosacral spine after repetition was slightly reduced with flexion to 60 degrees out of 90 degrees, extension to 20 degrees out of 30 degrees, right and left lateral flexion to 25 degrees out of 30 degrees, and right and left rotation to 30 plus degrees out of 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2017).  In this regard, while the examiner thereafter had the opportunity to state that the Veteran's low back disability interfered with sitting, standing, and/or weight-bearing he did not do so.  However, the examiner did opine that muscle strength in the hips, knees, ankles, and great toes was normal at 5/5.  Similarly, the examiner opined that there was no muscle atrophy.  Likewise, reflexes in the knees, ankles, and feet/toes were normal at 2+.  Straight leg raising was negative and there was no radiculopathy.  It was also noted that the Veteran did not use an assistive device and opined that his low back disability did not impact his ability to work.  It was also opined that the Veteran had a well healed, non-tender, and superficial 0.25 cm by 20 cm low back scar.  Lastly, the examiner opined that the Veteran's back disability did not impact on his ability to work.

In summary, the post-September 1, 2012, time period documents the Veteran's subjective complaints of low back pain and difficulty standing (see Davidson, supra.) and objective evidence of some lost motion (i.e., 30 degrees of lost flexion, 10 degrees of lost extension, and 5 degrees of lost lateral flexion) as well as some localized tenderness/pain to palpation as well as guarding and/or muscle spasm.  

However, the post-September 1, 2012, record is negative for an incompletely healed surgical wound.  In fact, the February 2013 VA examiner opined that the Veteran's post-operative scar was well healed and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, given the nature and location of the Veteran's surgery (i.e., lumbosacral spine fusion), the post-September 1, 2012, record is negative for any evidence that he required therapeutic immobilization of one major joint or application of a body cast.  Similarly, the Veteran does not claim and the post-September 1, 2012, record does not show that the residuals of his low back surgery caused a need for house confinement.  Additionally, while treatment records documented the Veteran's complaints of having to walk slowly and not being able to stand for more than 10 minutes because of low back pain, the post-September 1, 2012, record is negative for any evidence that the residuals of the May 9, 2012, low back surgery required the continued use of a wheelchair or crutches (regular weight-bearing prohibited).  In fact, the February 2013 VA examiner opined that the Veteran did not use an assistive device and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Likewise, while the February 2013 VA examiner had the opportunity to state that the Veteran's low back disability interfered with sitting, standing, and/or weight-bearing he did not do so.  Lastly, and notwithstanding the Veteran's claims to the contrary, the February 2013 VA examiner specifically opined that his low back disability did not impact on his ability to work and this medical opinion is not contradicted by any other medical evidence of record.  Id.

Therefore, while the term "severe post-operative residuals" is not specifically defined by regulations, the Board finds that it nonetheless must be more than the minimal symptoms complained of by the Veteran (i.e. low back pain) as well documented in the treatment records from Dr. Rappaport (i.e., low back pain and difficulty standing) and at the February 2013 VA examination (i.e., some lost motion, pain, tenderness, and guarding).  See Owens, supra.  Accordingly, the Board finds that the Veteran does not meet the criteria for an extension of a temporary total rating based on the need for convalescence following low his back surgery on May 9, 2012, at any time from September 1, 2012.  38 C.F.R. § 4.30.

In reaching the above conclusion, the Board has not overlooked the Veteran's and his representative writings to VA or the October 2013 statement from the appellant's friend.  Moreover, the Board acknowledges that lay persons are competent to establish the presence of observable symptomatology because it comes to them via their own senses.  See Davidson, supra.  However, because whether the Veteran's low back has severe post-operative residuals is a determination medical in nature, the Board finds that they are not competent to provide evidence as to this complex medical question and therefore their opinions are not credible.  Id.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, the Board finds that this doctrine is not for application to the current claim because the most probative evidence of record is against the appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extension of a temporary total rating based on the need for convalescence following low back surgery on May 9, 2012, is denied at all times post-September 1, 2012. 



REMAND

As to the claims for increased rating for right shoulder and cervical spine disabilities, the Board finds that the existing VA examinations do not include range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups and, as to the right shoulder disability, a comparison between these findings and the non-service connected left shoulder.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As such, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to conduct the appropriate range of motion testing.   

As to the claim for a TDIU, the Board finds that a remand is required because adjudication of this issue is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While the appeal is in remand status any outstanding VA and private treatment records should also be obtained and associated with the claims file.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the record any outstanding VA treatment records.

2.  After obtaining all needed authorizations from the Veteran associate with the claims file any outstanding private treatment records. 

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his right shoulder and cervical spine disabilities at all times during the pendency of the appeal.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all right shoulder and cervical spine pathology found to be present at all times during the pendency of the appeal.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and as to the right shoulder compared to the non service-connected left shoulder.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should state whether the cervical spine disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should state whether the cervical spine disability is productive of any right and/or left upper extremity radiculopathy and, if so, its severity.

The examiner should state whether the right shoulder disability is productive of malunion of the humerus with marked deformity; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the humerus; nonunion of the humerus (false flail joint); or loss of head of humerus (flail shoulder).

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative an SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


